DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Claim Objections
Claims 1, 3, and 5-7 (and claims 2, 4, and 8 by dependency) are objected to because of the following informalities: 
Regarding claim 1, line 8: “the inner sides of the trigger devices” should read “inner sides of the trigger devices” or otherwise be corrected for antecedent basis.
Regarding claim 3: “the positions” should read “positions” or otherwise be corrected for antecedent basis.
Regarding claim 5: “the outer sides” should read “outer sides” or otherwise be corrected for antecedent basis.
Regarding claim 6: “the outer side of the rubber sleeve” should read “an outer side of the rubber sleeve” or otherwise be corrected for antecedent basis.
Regarding claim 7, line 14: “the lower end of the baseline rod” should read “a lower end of the baseline rod” or otherwise be corrected for antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4 and 7 (and claims 5-6 and 8 by dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: It is unclear what is meant by “a stop lever…that can…stop the settlement monitoring circular rings”. For the purposes of examination and in light of the specification, it is interpreted as “a stop lever…that can…stop the settlement monitoring circular rings from moving relative to the baseline rod”.
Regarding claim 2: It is unclear what is meant by “AGR tube”. The examiner recognizes PVC tube as polyvinyl chloride tube; however, it is unclear what is meant by “AGR” and the specification fails to provide further clarification.
Regarding claim 3: It is unclear what is meant by “the upper end”. The term “the upper end” lacks antecedent basis. The upper end of what? In the context of claim 3, it appears to be referring to the upper end of the baseline rod; however, claim 4, which depends on claim 3, recites “the upper end of the stop lever”.
Regarding claim 4: “the upper end of the stop lever” lacks antecedent basis.  Similarly, “the upper side” lacks antecedent basis. It appears that the latter part of claim 4 should read “and an alignment line is provided on an upper side of the circular truncated cone”.
Regarding claim 7: See claim 3 rejection above regarding “the upper end”. If “the upper end” in claim 3 is referring to the upper end of the baseline rod, then claim 7, lines 4-5 do not need correction. Otherwise, it would lack antecedent basis. Lines 15-16 of claim 7 recite “an anchor” and “embedding the anchor”; however, claim 1 also recites “an anchor” and claim 1 contains a plurality of anchors (i.e. a plurality of monitoring circular rings, each having an anchor). Claim 7, line 15 should recite “the anchor” or “the anchors” rather than “an anchor” as it is the same anchor(s) referred to in claim 1, on which claim 7 depends. In lines 18-19, it is unclear what is meant by “professional measurement flexible tape”. The terms “slowly” and “prompt” in line 20 are relative terms which renders the claim indefinite. The terms “slowly” and “prompt” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In line 22, it is unclear what is meant by “at the time”. In line 22, it is also unclear what is meant by “artificially reading”. In line 23, “the measured value” lacks antecedent basis. It appears that it should read “the depth size”. In line 24, “the previous time point” lacks antecedent basis. In line 25, “the period of time” lacks antecedent basis and it is also unclear what is meant by “the period of time”. 

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the objections and rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious an optical fiber sensing monitoring device for soil settlement, comprising a baseline rod that is internally hollowed, wherein an outer ring of the baseline rod is fixedly connected with a plurality of optical fiber sensors in a ring array manner by taking the baseline rod as a baseline; a plurality of settlement monitoring circular rings are sleeved outside the baseline rod, and are coaxial with the baseline rod; each settlement monitoring circular ring is provided with one trigger device that can spread an anchor by means of touching; the baseline rod is provided with through holes corresponding to the settlement monitoring circular rings; the inner sides of the trigger devices are provided with trigger sticks; the trigger sticks extend into the baseline rod via the through holes; the optical fiber sensing monitoring device further comprises a stop lever that can extend into an inner tube of the baseline rod and stop the settlement monitoring circular rings (emphasis added).
     The examiner notes that “trigger sticks” and “by means of touching” are given particular emphasis. Specifically, trigger may be defined as, e.g.: a piece (such as a lever) connected with a catch or detent as a means of releasing it; something that acts like a mechanical trigger in initiating a process or reaction; a device, as a lever, the pulling or pressing of which releases a catch or spring. The term “stick” limits the shape. Further, “by means of teaching” would not be read upon by art which teaches permanent touching via mechanical linkage(s) which actuates the trigger mechanism since it would not be activated “by means of touching” (i.e. the mechanism must be activated by touching which means no contact followed by contact).
Regarding claims 2-8: These claims would be allowable due to at least their dependency on claim 1.
     A more exhaustive list of art found by the examiner is cited in the conclusion section below; however, the closest prior art found by the examiner, as it relates to the key aspects of the instant invention, is as follows.
     Xing et al. (CN 111928816 A) teaches a gear mechanism for deploying an anchor (FIG. 6).
     Chen et al. (CN 111910695 A) teaches fluid-pressure-operated anchor means (FIGS. 1-2).
     Cui et al. (CN 111877414 A) teaches (FIGS. 2-3) a threaded rod 13, turned by means of portion 15 which actuates anchor mechanism 5, 11, 12, and 16.
     Huang et al. (CN 110080193 A) teaches (FIGS. 1-2) deploying settlement sensing magnetic rings 6 using bellows 5.
     Song et al. (CN 208949865 U) teaches (FIGS. 1 and 4-5) deploying anchoring steel sheets 4 using a hinge and downward pressure on a ring 3 via lever 6 / rod 2.
     Ju et al. (CN 107882010 A) teaches (FIGS. 6-9) deploying anchoring fans 10 by rotation of extension bar 1.
     Kim (KR 20170014300 A) teaches (FIGS. 6b-6c) an anchor mechanism 141 being held in a retracted state by a strap (not shown). Releasing of the strap deploys the anchor mechanism 141.
     Park (KR 20160009963 A) teaches (FIG. 3) an anchor mechanism 133 being held in a retracted state by a band/cord 140+141+143 which is released by pulling out fixing bar 150. Park also teaches (FIG. 9) that the anchor mechanism 133 may be held in a retracted state by magnets 171+173 on rod 170 and that the anchor may be deployed by removing rod 170.
     Huang (CN 105136110 A) teaches (FIGS. 2-5) an anchor mechanism b/1-4 which is held in a retracted state by water soluble paper tape 11 and that the anchor mechanism is deployed when the tape 11 is dissolved/removed due to contact with moisture/water in the ground.
     Wang et al. (CN 103266590 B) teaches (FIG. 1) an anchor mechanism 104 held in a retracted state by slip knots formed in pulling rope 108 and that the anchor mechanism may be deployed by pulling the knots out of the pulling rope 108.
     Guo et al. (CN 102878979 B) teaches a soluble tape solution similar to that of Huang (CN 105136110 A).
     Ro et al. (KR 20110014476 A) teaches (FIGS. 1 and 5) anchor mechanism 114/115 deployed by axial movement of 110 / hydraulic cylinder 111.
     Smail et al. (US 6553852 B1) teaches (FIGS. 1-3) linkage (62, 60) or gear (72, 74) mechanisms for deploying an anchor (30) via screw member (56/70).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LI; Wenping et al., (US 20220290563 A1), "MONITORING DEVICE AND METHOD FOR DYNAMIC DEVELOPMENT OF OVERBURDEN MINING SEPARATED BED";
LI, Geng-er et al., (CN 112539734 A), "A ground settlement monitoring layered label combined with Beidou technology";
WU, Cheng-xia et al., (CN 112176977 A), "Monitoring device suitable for soil engineering construction soil settlement";
LIN, JIAN-JIN, (CN 112113537 A), "Pre-embedded type foundation for monitoring settlement of foundation";
LI, Yuan-xun et al., (CN 112066946 A), "Single-hole layered settlement measuring device and method suitable for indoor model test";
XING, Shang-zhi et al., (CN 111928816 A), "Monitoring method and monitoring system for operating safety of underground engineering";
CHEN, Hong-ping et al., (CN 111910695 A), "Ground settlement value monitoring device and method";
CUI, GANG et al., (CN 111877414 A), "A pile foundation quality detecting device and detecting method thereof";
ZHANG, Ji-qing et al., (CN 111854689 A), "Soil stratification settlement test device and test method based on multi-point continuous grating";
PANG, Gui-chun, (CN 111780720 A), "A foundation settlement monitoring device and monitoring method of foundation";
ZHANG, Zi-jiang et al., (CN 111637862 A), "Seton monitoring device";
ZHANG, Qian-qing et al., (CN 111257537 A), "A soil settling layered monitoring device and mounting method and use method";
JIAO, Hao et al., (CN 210603281 U), "soil settlement cycle monitoring device";
TANG, Xin et al., (CN 111006637 A), "sunken area surface settlement monitoring device";
LIU, JU et al., (CN 110346069 A), "A straight-push type soil stress and sedimentation measuring device and measuring method";
WU, JIAN-JUN, (CN 110132230 A), "A mine rehabilitation using soil settling state monitoring device";
HUANG, Sheng-gen et al., (CN 110080193 A), "A soil layering settlement monitoring device and method";
GUI, Yue et al., (CN 110029648 A), "A device for deep settlement observation and use method of deep backfilling soil base";
SONG, Jian-xue et al., (CN 208949865 U), "for monitoring soil deep layer sedimentation amount of mark device";
ZHAO, Zhi-qiang et al., (CN 109695263 A), "A building foundation sedimentation monitoring system";
CHEN, Zhi-jun et al., (CN 109631832 A), "A soil mass layering settlement monitoring method";
HE, Zhong-ming et al., (CN 109443310 A), "A roadbed sedimentation automatic monitoring device and construction technique";
MA, LEI et al., (CN 109341653 A), "A coal subsidence area the settlement transmutation of the ground monitoring device";
HAN, Shao-peng, (CN 108385740 A), "foundation sedimentation monitoring system";
JU, YAN-FEI et al., (CN 107882010 A), "soil deep layer settlement measuring device and its using method";
CHENG, Yong-feng et al., (CN 106592564 A), "soil mass layering settlement magnetic ring and soil mass layering settlement monitoring device";
KIM KYU SUN, (KR 20170014300 A), "APPARATUS FOR MEASURING SINKING OF UNDERGROUND OR SURFACE";
PART TEA JUNG et al., (KR 20160029336 A), "MULTI-LAYER SETTLEMENT METER";
ZHANG, Ji-wen et al., (CN 105350509 A), "A soil layering settlement monitoring device and method";
PARK TAE JOONG, (KR 20160009963 A), "MULTI-LAYER SETTLEMENT METER AND BUILING METHOD THEREOF";
HUANG, Tai et al., (CN 105136110 A), "stable embedding type settlement ring and soil mass layering settlement monitoring system";
HUANG, WEI et al., (CN 204555955 U), "A magnetic ring type layering settlement monitoring device";
WANG, XIAO-JUN et al., (CN 103266590 B), "toruloid sedimentation board mounting device of soil mass layering settlement monitoring device";
GUO, Ke et al., (CN 102878979 B), "Automatic electric type layered sedimentation measuring instrument";
HUANG, Tai et al., (CN 103196421 A), "automatically inspected layered settlement gauge";
YUN JUNG HEUM, (KR 20110024937 A), "AN EARTH SURFACE SUBSIDENCE BOARD WHICH IS USED AT A SUBSIDENCE MEASURING";
RO HEE JONG et al., (KR 20110014476 A), "MULTI-LAYER SETTLEMENT METER, MULTI-LAYER SETTLEMENT METERING SYSTEM, MULTI-LAYER SETTLEMENT METERING METHOD"; and
Smail; Timothy R. et al., (US 6553852 B1), "Apparatus and process for an off-surface cone penetrometer sensor".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2855